DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, 14-15, 18-19, 21, 23, 25, 27, 31, 35, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Garza (US 2018/0370666 A1) in view of Koenig (US 2016/0348318 A1)
Regarding claims 1-2, 35, and 46, Garza teaches a coated paperboard container (Fig. 2), comprising: an inner paperboard substrate 210 (0025); an outer paperboard substrate 310 (0025); the inner paperboard substrate and the outer paperboard substrate are coupled (0038) with an adhesive 120 (0026) that is manufactured by forming a cup structure with the inner paperboard substrate; applying an adhesive to the cup structure; and overwrapping the cup structure with the outer paperboard substrate (0029).  Garza does not teach aqueous barriers.  Koenig teaches a paperboard substrate (Fig. 2) for making paper cups (0002) and teaches providing an aqueous barrier 224 (0103 refers to it as a hydrophobic pigmented coating layer; 0068 says it is applied using a hydrophobic pigment coating composition; 0071 says the coating composition is an aqueous emulsion coating).  It would have been obvious to one of ordinary skill in the art to form the structure of Garza using the paperboard substrate of Koenig with the motivation of inhibiting moisture penetration into the cup material, as taught by Koenig (0002-0003).  The resulting structure would include a first aqueous barrier coating located on the inner paperboard substrate; and a second aqueous barrier coating located on the outer paperboard substrate.
Regarding claims 3-4, Garza is modified using the paperboard of Koenig, and Koenig teaches a base coating 216 between the paperboard substrate 204 and the second aqueous barrier coating 224 (Fig. 2), so the resulting structure would have a first base coating located between the inner paperboard substrate and the first aqueous barrier coating and a second base coating located between the outer paperboard substrate and the second aqueous barrier coating.
Regarding claim 5, Garza is modified using the paperboard of Koenig, and Koenig teaches providing the layers on both sides of the substrate (0021), so the resulting structure would have the second aqueous barrier coating is located on an interior surface of the outer paperboard substrate.
Regarding claim 6, Garza is modified using the paperboard of Koenig, and Koenig teaches providing the layers on both sides of the substrate (0021), so the resulting structure would have the second aqueous barrier coating is located on an exterior surface of the outer paperboard substrate.
Regarding claim 7, Garza is modified using the paperboard of Koenig, and Koenig teaches providing the layers on both sides of the substrate (0021), so the resulting structure would have the first aqueous barrier coating is located on an inside surface of the inner paperboard substrate.
Regarding claim 8, Garza is modified using the paperboard of Koenig, and Koenig teaches a top coat layer 232 located on an exterior surface of the outer paperboard substrate (Fig. 2).
Regarding claim 9, Garza is modified using the paperboard of Koenig, and Koenig teaches a top coat layer 232 located on the second aqueous barrier coating (Fig. 2).
Regarding claim 14, Garza is modified using the paperboard of Koenig, and Koenig teaches the first aqueous barrier coating comprises a first layer and a second layer, and the second aqueous barrier coating comprises a first layer and a second layer (applied as two layers; 0103).
Regarding claim 15, Garza is modified using the paperboard of Koenig, and Koenig teaches the first layer of the first aqueous barrier coating has a coat weight ranging from about 6.0 lb/3msf to about 10.0 lb/3msf, and the first layer of the second aqueous barrier coating has a coat weight ranging from about 6.0 lb/3msf to about 10.0 lb/3msf (0099).
Regarding claim 18, Garza is modified using the paperboard of Koenig, and Koenig teaches the second layer of the first aqueous barrier coating has a coat weight ranging from about 2.8 lb/3msf to about 5.0 lb/3msf, and the second layer of the second aqueous barrier coating has a coat weight ranging from about 2.8 lb/3msf to about 5.0 lb/3msf (0099).
Regarding claim 19, Garza is modified using the paperboard of Koenig, and Koenig teaches the first aqueous barrier coating 224 comprises binder and pigment  (0103 refers to it as a hydrophobic pigmented coating layer; 0068 says it is applied using a hydrophobic pigment coating composition; 0067 says the coating composition includes binder and pigment).
Regarding claim 21, Garza is modified using the paperboard of Koenig, and Koenig teaches the binder comprises styrene-acrylate (0070).
Regarding claim 23, Garza is modified using the paperboard of Koenig, and Koenig teaches the pigment comprises kaolin clay (0041).
Regarding claim 25, Garza is modified using the paperboard of Koenig, and Koenig teaches the pigment comprises CaCO3 (0041).
Regarding claim 27, Garza is modified using the paperboard of Koenig, and Koenig teaches 2-minute-water-Cobb ratings for some of the disclosed compositions (0097), but does not teach 30-minute ratings.  This quality is directed at a property of the claimed structure and presumed to be inherent, see MPEP 2112.01, as it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 31, Garza and Koenig do not teach water vapor transmission rates.  This quality is directed at a property of the claimed structure and presumed to be inherent, see MPEP 2112.01, as it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 citing double layer cup structures and paperboard substrates using aqueous barrier coatings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459. The examiner can normally be reached Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP D SCHMIDT/Examiner, Art Unit 3734                                                                                                                                                                                                        
/JUSTIN M LARSON/Primary Examiner, Art Unit 3734